Citation Nr: 1404281	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension including as secondary to the service-connected pulmonary disorders.  

2.  Entitlement to service connection for a recurrent heart disorder to include coronary artery disease (CAD), congestive heart failure (CHF), and atrial flutter including as secondary to the service-connected pulmonary disorders.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1950 to February 1952.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Nashville, Tennessee, RO which, in pertinent part, denied service connection for chronic obstructive pulmonary disease (COPD), emphysema, hypertension, and a heart disorder.  In December 2011, the Veteran submitted a Motion to Advance on the Docket.  The Board subsequently granted the Veteran's motion.  In January 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting in Nashville, Tennessee.  A hearing transcript was prepared and incorporated into the record.  In April 2012, the Board, in pertinent part, remanded the issues of service connection for COPD, emphysema, hypertension, and CAD to the RO for additional action.  

In February 2013, the Appeals Management Center (AMC), in pertinent part, granted service connection for COPD with emphysema.  In May 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in cardiology.  In June 2013, the requested VHA opinion was incorporated into the record.  In July 2013, the Board determined that the VHA opinion was insufficient and requested that the VHA opinion be clarified.  In August 2013, an amended VHA opinion was incorporated into the record.  In September 2013, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.  He did not subsequently submit any additional evidence or argument.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  

The Board has reframed the issue of service connection for CAD as service connection for a recurrent heart disorder to include CAD, CHF, and atrial flutter in accordance with principles stated in the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating  that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran did not sustain vascular injury or disease or chronic symptoms of hypertension during active service.  

2.  Symptoms of hypertension were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first manifested 49 years after service in December 2002.  

3.  The Veteran has a current disability of hypertension. 

4.  Hypertension did not begin during service and is not related to active service.  

5.  Service connection is currently in effect for COPD with emphysema, inactive tuberculosis pleurisy, tuberculosis of the sixth rib, right eye glaucoma with Scheie procedure residuals and light perception only, and left eye glaucoma.  

6.  Hypertension was not caused by or increased in severity beyond its natural progression by the service-connected disabilities.  
7.  The Veteran did not sustain cardiovascular injury or disease or chronic symptoms of a cardiovascular disorder during active service.  

8.  Symptoms of a cardiovascular disorder were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first manifested 38 years after service in October 1990.  

9.  The Veteran has a current cardiovascular disability to include CAD and CHF.  

10.  CAD, CHF, and atrial flutter did not begin during service and are not related to active service.  

11.  CAD, CHF, and atrial flutter were not caused by or increased in severity beyond their natural progression by the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service and may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

2.  Hypertension was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

3.  A recurrent heart disorder to include CAD, CHF, and atrial flutter was not incurred in active service and may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

4.  A recurrent heart disorder to include CAD, CHF, and atrial flutter was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473(2006).  

VA has issued several VCAA notices to the Veteran, including a July 2008 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing the claims.  The July 2008 VCAA notice was issued to the Veteran prior to the March 2009 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the March 2011 statement of the case and the February 2013 supplemental statement of the case issued to the Veteran.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting in Nashville, Tennessee.  The hearing transcript is of record.  The Veteran was afforded multiple VA cardiovascular evaluations.  The examination reports are of record.  The Board requested a VHA cardiology opinion and an addendum thereto.  The opinion and addendum were incorporated into the record and provided to the Veteran.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2013 VHA opinion and the August 2013 addendum thereto reflect that all relevant records were reviewed and the questions posed were answered.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection for Hypertension

The Veteran asserts that service connection for hypertension is warranted as the claimed disability was manifested secondary to his service-connected disabilities.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  The claimed disorder, hypertension, is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for COPD with emphysema, inactive tuberculosis pleurisy, tuberculosis of the sixth rib, right eye glaucoma with Scheie procedure residuals and light perception only, and left eye glaucoma.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

After a review of all the evidence, the Board initially finds that the weight of the evidence demonstrates that the Veteran did not sustain vascular injury or disease or chronic symptoms of hypertension during active service.  The service treatment records make no reference to either hypertension or elevated blood pressure readings.  At the January 2012 Board hearing before the undersigned Veterans Law Judge, the Veteran testified that he was unable to recall having hypertension or elevated blood pressure readings during active service.  

The Board next finds that symptoms of hypertension were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first objectively manifested some 49 years after service in February 2002.  A June 1989 VA treatment record states that the Veteran exhibited a blood pressure reading of 160/98.  No diagnosis of hypertension was advanced at that time.  A March 1990 VA hospital summary notes a blood pressure reading of 150/90.  No diagnosis of hypertension was advanced at that time.  A November 1990 VA hospital summary shows a blood pressure reading of 180/110.  No diagnosis of hypertension was advanced at that time.  A September 2001 VA ophthalmological evaluation notes that the Veteran had no history of hypertension.  

The Veteran has a currently diagnosed disability of hypertension.  The report of a December 2002 VA eye examination for compensation purposes states that the Veteran's "past history" included hypertension.  A May 2004 VA Cardiology Clinic treatment record states that the Veteran was diagnosed with hypertension, CAD, and hyperlipidemia.  

On the question of nexus of hypertension to service, the Board finds that the weight of the competent evidence demonstrates that the hypertension was not incurred in active service and is not related to such service.  No competent medical professional has attributed the onset of the Veteran's hypertension to active service.  On the question of whether the currently diagnosed hypertension is related to service, the Veteran testified that his diagnosed hypertension may be "a direct result of his military service."  

The June 2013 VHA opinion and the addendum thereto weigh against a finding of relationship of current hypertension to service.  The VHA opinion concludes that, "based on the review of the medical records and as and as stated under answer A1., there was no evidence of hypertension in the appellant's case during active service which would indicate any relationship of these conditions to active service."  In the August 2013 addendum to the June 2013 VHA opinion, the physician clarified that "the veteran in this case was reported to have hypertension in a report of October 2002 VA examination for compensation purposes" and "subsequent development of hypertension is not at all different than what is expected in the general population with advancing age."  

In the alternative, the Veteran advances that the hypertension arose secondary to the service-connected disabilities.  At the Board hearing on appeal, the Veteran testified that his hypertension may be related to his service-connected tuberculosis-related disabilities.  

The medical opinions of record also weigh against a finding of any relationship between the current hypertension and the service-connected disabilities.  The report of a January 2013 VA examination for compensation purposes conveys that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" as "the veteran's pulmonary [tuberculosis] (PTB) infection affects the lungs and treatment can affect the liver," "the veteran's PTB has no affect on the cardiovascular system since no infection occurs there and treatment related to this condition does not affect the cardiovascular system which would not lead to the veteran's [hypertension]," and "the veteran's [hypertension] is less likely than not caused by the veteran's PTB."  

The June 2013 VHA opinion determined that "his blood pressure taken during hospitalization on May 16, 1951, was 116/64 mm Hg which was taken during his hospitalization for tuberculosis and clearly excludes any relationship of hypertension with his service-connected disability of pulmonary tuberculosis."  The physician concluded further that "it is not likely that this Veteran's hypertension ... permanently increased in severity beyond its/their natural progress due to COPD and other service-connected disabilities."  In the August 2013 addendum to the June 2013 VHA opinion, the physician clarified that "I am a board certified internist and cardiologist and as such I feel that I am an appropriate medical expert to give opinion regarding the etiology of the veteran's hypertension" and "to the best of my knowledge, it is unlikely that these conditions are related to the veteran's service-connected disability of pulmonary tuberculosis, pleurisy, or tuberculosis of the 6th rib."  

The Veteran has acknowledged that he was not diagnosed with or treated for hypertension during active service.  To the extent that the Veteran asserts that his hypertension is related to active service and/or the service-connected disabilities, the Board finds that the Veteran's lay statements do not constitute competent evidence in this case given that hypertension was not shown in service, there were no chronic symptoms of hypertension in service or for years after service, hypertension first diagnosed years after service; and medical professionals have expressly negated a relationship between hypertension and the service-connected disabilities.  He has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the etiology of his hypertension under the facts in this case.  The onset of hypertension, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies, so is too complex to be addressed by a layperson.  The relationship between hypertension and its causes is the subject of extensive research by medical professionals, as it would require specific clinical testing and correlation.  See Jandreau, 492 F.3d at 1377.  
In this case, hypertension was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post-service symptoms of hypertension.  No relationship between hypertension and the Veteran's service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed hypertension was not incurred in or related to either active service or caused or aggravated by a service-connected disability.  For these reasons, the Board finds that service connection for hypertension, including as both a presumptive disease and as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Heart Disorder 

The Veteran asserts that his CAD and other recurrent heart disorders were incurred in active service or as a result of his service-connected disabilities.  At the January 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he believed that his heart disorder may be related to his hypertension.  

The claimed disorder, a cardiovascular disorder to include CAD, CHF, and atrial flutter, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) are for application. 

After a review of all the evidence, the Board finds that the Veteran has a current cardiovascular disability to include CAD and CHF.  An October 1990 VA chest X-ray study revealed findings consistent with mild cardiomegaly.  A May 2001 VA treatment record states that the Veteran had a positive history of CAD and had undergone cardiac catheterization in 1993.  At an October 2003 VA examination for compensation purposes, the Veteran was diagnosed with CAD.  An August 2009 VA treatment record states that the Veteran had a history of CHF.  VA clinical documentation dated in March 2010 indicates that the Veteran had "recently diagnosed atrial flutter" and subsequently was "cardioverted to normal sinus rhythm."

The evidence shows that the Veteran did not sustain cardiovascular injury or disease or chronic symptoms of a cardiovascular disorder during active service.  The Veteran's service treatment records make no reference to a recurrent heart disorder.  

The Board finds that symptoms of a cardiovascular disorder were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first manifested 38 years after service in October 1990.  The October 1990 VA chest X-ray study revealing findings consistent with mild cardiomegaly is the first evidence of cardiac disease.  

The weight of the evidence also demonstrates that CAD, CHF, and atrial flutter are not related to active service.  A January 2013 VA opinion was that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The reason for the opinion was that "the veteran's PTB has no affect on the heart since no infection occurs there and the treatment related to this condition does not affect the heart."  

The June 2013 VHA opinion conveys that "there is no evidence of hypertension in the appellant's case during active service which would indicate any relationship of [the Veteran's hypertension, CAD, and CHF] to active service."  In the August 2013 addendum to the June 2013 VHA opinion, the physician clarified that "according to the notes patient was apparently diagnosed with single vessel CAD on catheterization in 1993 when the veteran was 63 years old" and "it is well known that the risk of CAD increases after 55 years of age in men especially in presence of coronary risk factors."  No competent medical professional has attributed the onset of the Veteran's recurrent heart disorders to active service.  

In the alternative, the Veteran advances that a recurrent heart disorder arose secondary to the service-connected disabilities.  At the Board hearing during the appeal, the Veteran contended that his heart disabilities may be related to his service-connected tuberculosis-related disabilities.  
The medical opinions of record weigh against a finding of any relationship between the current cardiovascular disorders and the service-connected disabilities.  At a May 2012 VA examination for compensation purposes, the examiner concluded that "it is my opinion that it is less likely as not veteran's CAD was caused or aggravated (that is permanently worsened in severity) by, the Veteran's service-connected PTB" "after careful examination of the provided records and the Veteran, with relation to considered condition(s) and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine and other medical literature."  

The June 2013 VHA opinion and the addendum thereto weigh against a finding of any relationship of the recurrent heart disorders to the service-connected disabilities.  The VHA opinion concludes that "it is not likely that this veteran's hypertension, CAD, and/or CHF permanently increased in severity beyond its/their natural progression due to COPD and other service-connected disabilities."  In the August 2013 addendum to the June 2013 VHA opinion, the physician clarified that "the CHF could very well be a consequence of the long standing hypertension."  

The Veteran does not assert that he manifested, was diagnosed with, or was treated for a cardiovascular disorder during active service.  The Board finds that the Veteran's lay statements indicating that his heart disabilities are related to his tuberculosis do not constitute competent evidence in this case, given that the claimed disability and symptoms thereof were not shown in service or for years after service separation.  Medical professionals have expressly negated any relationship between CAD and/or CHF and the service-connected pulmonary disabilities.  As noted above, the Veteran has not offered any medical qualifications.  The onset of CAD, CHF, and atrial flutter is detected by interpretation of complex medical electrodiagnostic studies and is not amenable to observation by a lay person.  The relationship between CAD, CHF, and atrial flutter and their causes is the subject of extensive research by medical professionals.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies and thus is too complex to be addressed by a lay person.  He is therefore not competent to offer an opinion regarding the etiology of his recurrent heart/cardiovascular disorder.  See Jandreau.  

In this case, a recurrent heart disorder was not shown during active service or for many years thereafter.  No relationship between CAD, CHF, and atrial flutter and the service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed heart disabilities were not incurred in or related to active service and were not caused or aggravated by the service-connected disabilities.  For these reasons, the Board finds that service connection for a recurrent heart disorder, including as secondary to a service-connected disability, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension, including as secondary to the service-connected pulmonary disorders, is denied.  

Service connection for a recurrent heart disorder to included CAD, CHF, and atrial flutter, including as secondary to the service-connected pulmonary disorders, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


